UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-4385



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


PRINCE ORWELL UWAEZUOKE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, Senior District Judge.
(CR-01-512)


Submitted:   April 30, 2004                   Decided:   May 17, 2004


Before WIDENER, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John D. Ash, Towson, Maryland, for Appellant. Thomas M. DiBiagio,
United States Attorney, Stephen M. Schenning, Assistant United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Prince Orwell Uwaezuoke pleaded guilty to bank fraud. In

his plea agreement, Uwaezuoke waived his right to appeal any

sentence   within     the   guideline       range      and    below    the       statutory

maximum.     His twenty-seven month sentence satisfied both these

requirements.       Uwaezuoke’s counsel has filed an appeal under

Anders v. California, 386 U.S. 738 (1967), asserting that the

sentencing    court   erred       in    denying    his     motion     for    a   downward

departure.      Uwaezuoke    was       informed    of      his   right      to    file   a

supplemental brief but did not do so.

           We    review     the    validity       of   a   defendant’s       waiver      of

appellate rights de novo.              United States v. Marin, 961 F.2d 493,

496 (4th Cir. 1992). We conclude that Uwaezuoke’s waiver is valid,

and his appeal is therefore meritless.                       See United States v.

Wiggins, 905 F.2d 51, 53 (4th Cir. 1990).                    Accordingly, we affirm

Uwaezuoke’s convictions and sentence.

           In accordance with Anders, we have reviewed the entire

record in this case and find no other meritorious issues for

appeal.    This court requires that counsel inform his client, in

writing, of his right to petition the Supreme Court of the United

States for further review.             If the client requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to

withdraw from representation.             Counsel’s motion must state that a


                                         - 2 -
copy thereof was served on the client.     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                         AFFIRMED




                              - 3 -